Citation Nr: 1623794	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-47 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing in July 2011.  He did not report for his hearing and has not provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This matter was before the Board in July 2015, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In pertinent part, the July 2015 remand directed that the an addendum opinion be obtained from an appropriate medical professional who was qualified to render a single opinion regarding the functional impact resulting from the Veteran's service-connected disabilities.  In October 2015, VA obtained addendum opinions from separate VA clinicians respectively addressing the Veteran's service-connected physical disabilities and PTSD.  With regard to the Veteran's service-connected physical disabilities, the clinician opined that the Veteran would be able to perform sedentary and non-sedentary tasks associated with employment, including but not limited to sitting, standing, walking, holding, bending, lifting, carrying, driving, and operating office machinery, if he so desired.  The clinician further opined that the Veteran's physical disabilities were not functionally limiting factors and did not limit his ability to work.  With regard to the Veteran's service-connected PTSD, the clinician opined that the Veteran would be able to perform sedentary tasks associated with employment, to include but not limited to communicating, remembering and following instructions, exercising judgment and insight, abstract thinking, adapting to changes and stress, and concentrating.  The clinician noted that, based on prior examination reports, the Veteran may have some difficulty interacting with others, particularly supervisors. 

The Veteran's representative has asserted the October 2015 addendum opinions do not comply with the July 2015 remand directives and therefore another remand is required.  Specifically, the representative asserted that the remand requested a single opinion addressing the Veteran's physical and psychological disabilities.  Additionally, the representative noted that while the remand directives requested an addendum opinion, the body of the remand indicated that a physical examination in conjunction with the requested opinion was warranted.  In support of the need for a physical examination, the representative noted that the March 2011 VA examiner had indicated that it was difficult to address the issue of employability without examining the Veteran.  

In light of the above, the Board finds that a remand to provide the Veteran VA muscle injury and peripheral nerve examinations and then obtain an opinion by a vocational specialist, if available, addressing the combined impact of his service connected disabilities is warranted. 

There also appear to outstanding VA treatment records.  Specifically, an October    28, 2015 treatment record indicated that the Veteran had a follow up appointment scheduled in January 2016.  Records subsequent to October 2015 have not been associated with the record.  Additionally, a July 16, 2009 VA treatment record noted that the non-VA discharge summary from Community Medical Center dated April 1, 2009 had been scanned into VistA Imaging, and a September 17, 2009 VA treatment record noted that a non-VA record from St. Patrick Hospital dated March 2, 2009 had been scanned into VistA Imaging.  However, the referenced record is not contained in the VA treatment records associated with the claims file.  Accordingly, on remand all outstanding VA treatment records should be associated with the record. 

Finally, a March 2009 VA examination report noted that the Veteran worked as a contractor and was currently building a home for a client, and a September 23, 2015 VA treatment record indicated that the Veteran did "side jobs" at a local bar when he was physically able.  The most recent VA Form 21-8940 was received in April 2009 and does not detail the above referenced employment.  As the record suggests that the Veteran has gained at least intermittent employment, updated employment and income information is necessary to determine whether the Veteran's part time employment constitutes marginal or substantially gainful employment.  The Veteran is advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records dating since October 28, 2015, as well as the documents from VistA Imaging referenced in the July 16, 2009 and September 17, 2009 VA treatment record.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.  If requested records are not available, the claims file should be annotated to reflect that fact and the Veteran notified of such.

2.  Contact the Veteran and request that he provide the names and addresses of any private health care provider that has treated him for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include any self-employment / part-time work and his annual income from such employment for each year from 2009 to the present.  

4.  Thereafter, the Veteran should be scheduled for VA muscle injury and peripheral nerve examinations to address the current severity of his service connected gunshot wound residuals of the right thigh, with peripheral nerve damage and scars, and the functional impact of such on his ability to work.  The claims file must be reviewed by the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail, including the functional impact associated with those disabilities on his activities. 

5.  After the above has been completed to the extent possible, forward the claims file to a VA vocational specialist, to obtain an opinion as to the combined effects of the Veteran's gunshot wound residuals and PTSD.  Following review of the claims file, the vocational specialist should address the functional impact of the Veteran's service-connected disabilities (PTSD, residuals of penetrating gunshot wound of the right anterior/lateral thigh; peripheral nerve damage residual of right thigh;  two scars, right thigh) on his day-to-day functioning and ability to maintain a substantially gainful occupation.   The specialist may consider the Veteran's education      (8th grade) but may not consider the effects of age or nonservice-connected disabilities.  A rationale for the opinion should be provided.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




